JTish, J.
1. A jury in arriving at a conclusion upon disputed issues of fact may believe a part of the testimony of a witness or witnesses, and reject another part thereof, it being their duty to ascertain the truth of the case from the opinion they entertain of all the evidence submitted for their consideration.
2. Where a petition sets up separate and distinct demands against the defendant and embraces prayers for alternative relief, it is not prejudicial to the plaintiff for the court to frame its instructions accordingly ; and the more especially is this so when the plaintiff insists that both .demands be submitted to and passed upon by the jury.
S. There was in the present case evidence warranting a finding against the petitioners for the specific relief sought, and in favor of the petitioners for a recovery in money.

Judgment affirmed.


All the Justices concuiying, except Lewis, J., absent.